Exhibit 10.20

 

UNIFI, INC.

7201 West Friendly Avenue

Greensboro, NC 27410

 

EMPLOYMENT OFFER LETTER

 

Sean Goodman

c/o Clem Johnson (Crist/Kolder)

710 Glengate Place

Atlanta, GA 30328

sean_goodman@bellsouth.net

 October 21, 2015

                            

Dear Sean:

 

On behalf of Unifi, Inc. (“the Company”), I am pleased to offer you a position
as Vice President/Chief Financial Officer, reporting to me. Contingent upon the
successful completion of a pre-employment drug screen, your agreed upon start
date will be on or before January 6, 2016. Your proposed compensation will be a
bi-weekly amount of $17,307,70, which is equivalent to an annual amount of
$450,000.00. Starting with the Company’s 2016 fiscal year, you would be eligible
to participate in the annual incentive plan with a target bonus payable up to
75% of base salary with up to 150% possible if established financial performance
target is exceeded. As with any benefit, plan guidelines and awards are subject
to Board approval. In addition, you will be granted 20,000 restricted stock
units as soon after your hire date as administratively feasible. You will also
receive an annual contribution of 8.5% of base salary (in December 2016) as part
of the company’s Supplemental Employee Retirement Plan (“SERP”).

 

On the first day of the month following sixty (60) days of continuous employment
(April 1, 2016), you would have access to coverage under the Company’s health,
dental, vision and flexible spending account plans. The company will reimburse
you for the COBRA premium differential until your benefits with Unifi are
effective. You would be eligible on the first day of employment for 401(k), life
insurance and disability. You are automatically enrolled in the 401(k) plan at
the contribution rate of 5%. You will have a 60-day period to notify the plan
provider (Vanguard) if you do not wish to contribute or wish to elect a
different contribution rate. The Company matches 100% of the first three percent
of eligible employee contributions and 50% of the next two percent of eligible
contributions, with immediate vesting. You will be granted four (4) weeks (160
hours) of vacation.

 

The Company will arrange and pay for the insurance, packing, transporting and
unloading of you and your family’s personal effects. The Company will reimburse
you for closing costs with the sale and purchase of your home. During the period
until relocation is expected to occur, the Company will reimburse your travel
expenses for two (2) visits home per month. The Company will reimburse your
family’s travel expenses for two visits to the area to find a new home.
Additionally, the Company will reimburse expenses associated with a temporary
housing rental from January 2016 through the end of the school year. In exchange
for these relocation benefits, you commit to the Company that you are willing to
remain employed for at least twelve (12) months from your start date. Should you
resign or otherwise choose to leave the Company prior to twelve months of
employment, you would be expected to refund the relocation costs to the Company.
The amount of the refund owed will be pro-rated from the full cost received
according to the number of full calendar months you have worked for the Company
as of your resignation date. Should the Company terminate your employment before
the end of twelve months, no refund will be owed. In no way should this be
interpreted as a guarantee of employment for twelve months, or any other
specific period of time.

 

As a responsible corporate citizen, the Company has an obligation to its people,
customers, and the community to ensure safety in the workplace. As a part of the
Company’s substance abuse policy, this offer of employment is contingent upon
successful completion of a pre-employment drug screening.

 

This offer of employment, if not previously accepted by you, will expire on
October 22, 2015.

 

If you wish to accept the offer, please respond to myself and Alison Jester
(ajester@unifi.com) via email confirmation on or before the expiration date.
Please also bring the signed original on your first day.

 

We greatly anticipate having you join our organization. However, we recognize
that you retain the option, as does the Company, of ending your employment with
the Company at any time, with or without notice and with or without cause. As
such, your employment with the Company is at-will and neither this letter nor
any other oral or written representations may be considered a contract for any
specific period of time.

 

Should you have any questions about starting with the Company, or any items
outlined in this letter, please do not hesitate to contact me at (336) 316-5780
or Alison Jester at (336) 316-5774.

 

Sincerely,

 

[ex1img001.gif]

William L. Jasper

Chairman and Chief Executive Officer

Unifi, Inc.

 

cc: Clem Johnson

 

Offer accepted:

 

 

 

 

 

 

/s/ Sean Goodman  

 

 

October 22, 2015

 

Signature 

 

 

Date

 